            Case 1:19-cv-01244-JKB Document 11 Filed 07/18/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                 *

JORDAN POWELL                                    *

       Plaintiff                                 *

v.                                               *   CIVIL NO. JKB-19-1244

ALPHABET INC., et al.                            *

       Defendants                                *

        *      *      *       *       *      *       *       *      *       *       *      *

                               MEMORANDUM AND ORDER

        Now pending before the Court is the Defendants’ MOTION TO TRANSFER OR, IN THE

ALTERNATIVE, TO DISMISS (ECF No. 9). The Plaintiff has failed to respond to the Motion

within the requisite time period. Accordingly, the Motion is ripe, despite the lack of a response.

       The Defendants’ arguments set out in sections I, III, and IV of its brief are persuasive.

There appears to be a valid forum selection clause in the agreement governing the relationship

between the parties. Under ordinary circumstances, the Court would simply grant the motion to

transfer and enforce that clause. However, venue issues are not jurisdictional, and the Court is

within its authority when it reviews other elements of the motion to dismiss before acting on the

request for transfer. It does so in this case, finding compelling arguments to dismiss set out in

sections III and IV of the Defendants’ brief (ECF No. 9-1). Agreeing with the points made therein,

and adopting the Defendants’ reasoning in sections III and IV of its brief as the Court’s own, this

case is DISMISSED on the grounds argued there.

       The Clerk is instructed to CLOSE THIS CASE.
  Case 1:19-cv-01244-JKB Document 11 Filed 07/18/19 Page 2 of 2



DATED this 18th day of July, 2019.


                                     BY THE COURT:


                                     ____________/s/______________________
                                     James K. Bredar
                                     Chief Judge
